      Case 2:19-cv-00416-TLN-DB Document 43 Filed 08/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY DEWAYNE LEE TURNER,                         No. 2:19-cv-0416 TLN DB P
12                       Plaintiff,
13           v.                                           ORDER
14    SACRAMENTO CITY FIRE DEPT., et
      al.,
15
                         Defendants.
16

17

18          Plaintiff is a state prisoner proceeding pro se and in forma pauperis. Plaintiff seeks relief

19   pursuant to 42 U.S.C. § 1983.

20          On July 23, 2021, the court ordered the United States Marshal to serve the complaint on

21   California Highway Patrol (“CHP”) Officer, defendant Guibord. Process directed to CHP Officer

22   Guibord was returned unserved because there is “no officer by that name” at the CHP. There also

23   is no officer by that name at the City of Sacramento Fire Department. Plaintiff must provide

24   additional information to serve this defendant. Plaintiff shall promptly seek such information

25   through discovery, the California Public Records Act, Calif. Gov’t. Code § 6250, et seq., or other

26   means available to plaintiff. If access to the required information is denied or unreasonably

27   delayed, plaintiff may seek judicial intervention.

28   ////
                                                          1
      Case 2:19-cv-00416-TLN-DB Document 43 Filed 08/17/21 Page 2 of 3


 1            Accordingly, IT IS HEREBY ORDERED:
 2            1. The Clerk of the Court is directed to send to plaintiff one USM-285 form, along with
 3   an instruction sheet and a copy of the amended complaint filed October 14, 2020;
 4            2. Within sixty days from the date of this order, plaintiff shall complete and submit the
 5   attached Notice of Submission of Documents to the court, with the following documents, or show
 6   good cause why he cannot provide such information:
 7                   a. One completed USM-285 form for each defendant;
 8                   b. Two copies of the endorsed amended complaint filed October 14, 2020; and
 9                   c. One completed summons form (if not previously provided).
10   Dated: August 16, 2021
11

12

13
     DLB7
14   turn0416.8e


15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
     Case 2:19-cv-00416-TLN-DB Document 43 Filed 08/17/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY DEWAYNE LEE TURNER,                    No. 2:19-cv-0416 TLN DB P
12                     Plaintiff,
13          v.                                      NOTICE OF SUBMISSION OF
                                                    DOCUMENTS
14   SACRAMENTO CITY FIRE DEPT., et
     al.,
15
                       Defendants.
16

17
           Plaintiff hereby submits the following documents in compliance with the court's order
18
     filed _____________________ :
19
           ____          completed summons form
20
           __1__         completed USM-285 forms
21
           __2__         copies of the ____October 14, 2020____
22
                                              Complaint
23   DATED:
24

25
                                                        ________________________________
26                                                      Plaintiff
27

28
                                                    3
